Title: Thomas Jefferson to John Taggart, 25 December 1812
From: Jefferson, Thomas
To: Taggart, John


          Sir Monticello Dec. 25. 12.
          On my return from a journey after an absence of between 5. & 6 weeks, I find here your favor of Nov. 20. and willingly comply with your wishes on behalf of your son. altho’ I think nothing can be wanting in addition to such recommendations as those from Capt Jones, messrs Biddle Patterson Dr Rush Etc. yet my confidence in their recommendations of your son as well as in that  of yourself shall be immediately expressed in a letter to the Secretary of the Navy. to repair the loss of time already incurred, this shall be sent direct to Washington, and if it can have any weight in serving or gratifying you it will add to the pleasure with which I tender you the assurance of my great esteem & respect.
          
            Th:
            Jefferson
        